UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4473
LEAMON BUBBIE FEATHERSTONE, JR.,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4479
MICHAEL WILLIAMS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 02-4603
OTIS EDWARD ROBINSON, JR.,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge;
                James A. Beaty, Jr., District Judge.
                       (CR-01-420, CR-02-4)

                  Submitted: February 12, 2003

                      Decided: March 3, 2003
2                  UNITED STATES v. FEATHERSTONE
    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Paul James, STOWERS & JAMES, P.A., Winston-Salem, North Car-
olina; Charles D. Luckey, BLANCO, TACKABERY, COMBS &
MATAMOROS, P.A., Winston-Salem, North Carolina; Danny T.
Ferguson, Winston-Salem, North Carolina, for Appellants. Anna
Mills Wagoner, United States Attorney, L. Patrick Auld, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Leamon Bubbie Featherstone, Jr., Michael Williams, and Otis
Edward Robinson, Jr., pleaded guilty to bank robbery, 18 U.S.C.
§ 2113(a) (2000), and using and carrying a firearm during a crime of
violence, 18 U.S.C. § 924(c)(1)(A)(ii) (2000). Those convictions
related to the November 6, 2001, robbery of a Morris Plan Bank in
Greensboro, North Carolina. Featherstone and Robinson also pleaded
guilty to robbing a First Citizens Bank in Greensboro on August 22,
2001. Featherstone was sentenced to 110 months for the two rob-
beries, Robinson was sentenced as a career offender to 169 months
for the two robberies, and Williams was sentenced to sixty-six months
for the Morris Plan Bank robbery. Each defendant also received a
consecutive, seven-year sentence for the firearm conviction.
                   UNITED STATES v. FEATHERSTONE                     3
   The defendants now appeal. Williams raises one sentencing issue
in his brief. Counsel for Featherstone and Robinson have filed briefs
in accordance with Anders v. California, 386 U.S. 738 (1967), claim-
ing that their guilty pleas were involuntary but stating that there are
no meritorious issues for appeal. Neither Robinson nor Featherstone
filed a pro se supplemental brief after being advised of the right to
submit such a brief. We affirm.

                                   I

  On August 22, 2001, Robinson and Featherstone entered the
Greensboro bank and ordered everyone in the bank to lie on the floor.
Robinson controlled the people with a handgun while Featherstone
emptied cash drawers. They left the bank with over $50,000 and
escaped in a getaway car driven by Joseph Benton.

   The Morris Plan Bank robbery followed a similar pattern. Feather-
stone, Robinson, and Williams entered the bank. Brandishing hand-
guns, Robinson and Williams ordered those present to lie on the floor
while Featherstone emptied cash drawers. They left the bank with
over $15,000. Benton again was waiting in the getaway car. The four
men were apprehended later that day.

                                  II

   Williams raises one sentencing issue on appeal. He claims that the
district court erred when it enhanced his offense level by two levels
for physical restraint of the robbery victims. See U.S. Sentencing
Guidelines Manual § 2B3.1(b)(4)(B) (2001). We review de novo the
district court’s legal interpretation of a guideline. United States v.
Dawkins, 202 F.3d 711, 714 (4th Cir.), cert. denied, 529 U.S. 1121
(2000).

   The record reveals that one of the robbers grabbed a bank
employee by the arm and pulled her into the bank lobby. Furthermore,
the robbers controlled the movements of persons in the bank by bran-
dishing handguns. Under these circumstances, we conclude that rob-
bery victims were "physically restrained" within the meaning of the
guideline and that the enhancement was proper. See United States v.
4                   UNITED STATES v. FEATHERSTONE
Wilson, 198 F.3d 467, 471-72 (4th Cir. 1999); United States v. Stok-
ley, 881 F.2d 114, 116 (4th Cir. 1989).

                                   III

   Robinson and Featherstone contend in their Anders briefs that their
pleas were involuntary. During the plea colloquy, both defendants
stated that they understood the charges against them, the penalties
they faced, and the rights they were waiving by pleading guilty. Each
said that he was pleading guilty because he was, in fact, guilty. Both
Robinson and Featherstone were forty-seven years old and had GEDs.
Each had read the written factual basis for the pleas and stated that
the facts were correct. Both Featherstone and Robinson expressed sat-
isfaction with their attorneys, and neither defendant was under the
influence of alcohol, medicine, or other substance that might affect
his ability to understand the proceedings.

   Featherstone does not support his contention that his plea was
involuntary. Robinson’s reasoning is that the district court failed in its
duty under Fed. R. Crim. P. 11(c)(1) to advise him that it had the
authority to depart from a sentencing guideline range. Robinson did
not move to withdraw his plea in the district court; therefore, we
review the district court’s oversight in accordance with United States
v. Martinez, 277 F.3d 517 (4th Cir.), cert. denied, __ U.S. __, 71
U.S.L.W. 3242 (U.S. Oct. 7, 2002) (No. 02-5170). We conclude that
the district court’s error did not affect Martinez’s substantial rights.
See id. at 534. We further conclude that there is no merit to the con-
tention of either defendant that his plea was involuntary. See North
Carolina v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco,
949 F.2d 114, 119-20 (4th Cir. 1991).

                                   IV

   We therefore affirm. With respect to Featherstone and Robinson,
we have, as required by Anders, reviewed the entire record and have
found no meritorious issues for appeal. This court requires that coun-
sel inform their clients, in writing, of their right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court to with-
                   UNITED STATES v. FEATHERSTONE                     5
draw from representation. Counsel’s motion must state that a copy of
the motion was served on his client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before us and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED